EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 11, line 6, “an acidic” has been substituted by --the acidic--.
In claim 11, line 7, “the acidic” has been substituted by --an acidic--.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Ibaragi et al. (US 2004/0006154) discloses dental catalysts containing an organic peroxide, an aryl borate [abstract] and a decomposition agent such as copper(II) acetylacetonate (CuAA) [0062, 0177], wherein the organic peroxide can be a peroxy ester [0051, 0058].  Ibaragi et al. (US ‘154) does not disclose a specific embodiment containing a peroxy ester, aryl borate, and CuAA, nor does Ibaragi et al. (US ‘154) disclose a thiourea compound.
Sun (US 2007/0100019) discloses dental catalyst systems containing a thiourea compound and hydroperoxide compound [abstract], wherein the thiourea compound can be mixed with sodium tetraphenyl borate [0020] or mixed with copper(II) acetylacetonate (CuAA) [0021].  Sun (US ‘019) does not disclose a specific embodiment containing a mixture of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767